257 Ga. 385 (1987)
359 S.E.2d 884
ENFINGER
v.
INTERNATIONAL INDEMNITY COMPANY; and vice versa.
44205, 44249.
Supreme Court of Georgia.
Decided September 8, 1987.
Kirbo & Conger, Ben Kirbo, for appellant.
Gurley & Fowler, Michael L. Wetzel, for appellee.
PER CURIAM.
We granted certiorari to consider Division 2 of the Court of Appeals opinion on the recovery of prejudgment interest in an action to recover optional insurance benefits for personal injury protection (PIP). The Court of Appeals held that the claim in this case is liquidated and that interest runs from the time demand for payment of benefits is made by the insured until payment is tendered by the insurer, less the thirty-day period provided in OCGA § 33-34-6. Intl. Indemnity Co. v. Enfinger, 181 Ga. App. 420 (352 SE2d 575) (1986). We affirm.
The Court of Appeals relied on their earlier case of Intl. Indemnity Co. v. Terrell, 178 Ga. App. 570 (344 SE2d 239) (1986). We agree that when the only issue contested by the insurer is the existence of coverage and not the amount of the claim then the claim is properly considered liquidated. The holding of Terrell, supra, and in this case in Enfinger, supra, would not apply when the parties are in dispute over the amount of the claim for which payment is demanded.
Judgment affirmed. All the Justices concur.